DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on August 17, 2022 has been entered.  Claims 1 and 9 have been amended.  As such, Claims 1-9 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication No. 102505464 A (the English translation submitted in the PTO-429 filed on June 11, 2022 is referred to in this Office Action) (“the ‘464 Publication”).
With regard to Claims 1-3, the ‘464 Publication discloses a method of making a protein silk fiber having improved color depth and light fastness.  Paragraph [0002].  The ‘464 Publication discloses that a raw silk protein fiber, which is a structural fibroin, is subjected to a steam treatment in a steaming machine, paragraphs [0015] and [0031], at a vapor temperature of 110 degrees C. to 130 degrees C. for 30 to 60 minutes.  Paragraph [0017].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The ‘464 Publication does not require any other ingredient besides water to be present in the vapor treatment.  With regard to Claim 9, since the ‘464 Publication satisfies all of the processing step recited in the claim, it can be assumed that some amount of pre-shrinking would be inherent to the process. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘464 Publication in view of U.S. Patent Application Publication No. 2011/0297904 to Dhinojwala et al. (“Dhinojwala”) (submitted in the PTO-429 filed on June 11, 2022).
With regard to Claims 3 and 4, the ‘464 Publication discloses using natural silk protein fiber.  However, the ‘464 Publication does not disclose using spider silk fibroin.  Dhinojwala is also related to silk fibers and their exposure to humidity.  See, e.g., Abstract, entire document.  Dhinojwala teaches that spider silk offers unique physical and mechanical properties.  Paragraph [0005].  Dhinojwala discloses that spider silk is suitable for use in providing silk fabric.  Paragraphs [0028] and [0033].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize spider silk fibroin in the process of making silk fiber disclosed by the ‘464 Publication in order to provide fibers with improved properties, such as increased strength and greater fiber diameter, since Dhinojwala teaches that spider silk is suitable for making fibers, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claim 5, Dhinojwala discloses that a single silk fiber can be manufactured or a bundle of fibers can be manufactured.  Paragraph [0008].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a twisted bundle of silk fibers in the process disclosed by the ‘464 Publication in order to provide a multi-filament bundle suitable for use in fabric processing, as shown to be generally known by Dhinojwala.

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘464 Publication in view of Japanese Patent Application Publication No. S62-062990 to Mizushima et al. (“Mizushima”).
With regard to Claim 5, the ‘464 Publication does not disclose providing the fibers in a bundle with a twist.  Mizushima also discloses a method for producing a protein fiber by bringing the fiber in contact with water vapor steam.  Paragraph [0001].  Mizushima teaches the fibers can be bundled and twisted together to form a yarn.  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a twisted bundle of silk fibers in the process disclosed by the ‘464 Publication in order to provide a multi-filament bundle suitable for use in fabric processing, as shown to be generally known by Mizushima.  With regard to Claim 8, Mizushima teaches the yarn is suitable for weaving and knitting to make undergarments and other clothing.  Paragraph [0001].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use the fibers disclosed by the ‘464 Publication in the construction of a fabric in order to provide a suitable use for the fibers, as shown to be known by Mizushima.  With regard to Claim 9, Mizushima discloses that the vapor treatment process imparts crimp to the fiber.  Paragraph [0001].  As such, it is reasonable to presume that the vapor treatment process disclosed by the ‘464 Publication which would cause the fiber in that reference to shrink in its length, as shown to be known by Mizushima.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘464 Publication in view of U.S. Patent No. 4,214,330 to Thorsen (“Thorsen”).
With regard to Claims 6 and 9, the ‘464 Publication does not disclose that the raw fiber is not loosened.  Thorsen is also related a method of treating proteinous animal fibers with a vapor mixture in order to shrink-proof the fiber.  See, e.g., Abstract, column 1, lines 7-15, entire document.  Thorsen teaches that panels of knit fabric are placed on hooks on a conveyer belt during treatment.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fiber disclosed by the ‘464 Publication in a taught condition during its steam treatment, since Thorsen teaches that such a processing step is well known in the vapor treatment of protein fibers, and to provide a shrink proof feature after the fiber treatment.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘464 Publication in view of Japanese Patent Application Publication No. 2010-047866 to Watanabe et al. (“Watanabe”).
With regard to Claim 7, the ‘464 Publication does not disclose that the vapor treatment is performed under reduced pressure.  Watanabe is also related a method for producing a dyed protein fiber using steam water vapor treatment.  Page 2.  Watanabe discloses that the steam treatment can be performed under vacuumed pressure to provide uniform heating.  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the vapor treatment of the protein fiber of the ‘464 Publication under reduced pressure in order to provide a treatment uniform to the fiber, as shown to be known by Watanabe.  With regard to Claim 8, Watanabe discloses the fibers can be woven into a fabric.  Pages 3-4.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use the fibers disclosed by the ‘464 Publication in the construction of a fabric in order to provide a suitable use for the fibers, as shown to be known by Watanabe.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For example, the ‘464 Publication is newly cited and is used as the primary reference for teachings related to the new claim limitations related to the types of proteins used and the vapor consisting of water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789